 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmalgamatedMeat Cuttersand Butcher Workmen ofNorth America, Local 530, AFL-CIOandDu-QuoinPackingCompany. Case 14-CB-2468March 19, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND JENKINSOn November 14, 1972, Administrative Law JudgeBenjamin K. Blackburn issued the attached Decisionin this proceeding. Thereafter, the Respondent filedexceptions and a supporting brief, and the ChargingParty filed cross-exceptions and a supporting brief,towhich the Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings,' findings,2 andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent,Amalgamated MeatCutters and Butcher Workmen of North America,Local530, AFL-CIO, DuQuoin, Illinois, its officers,agents, and representatives,shall take the action setforth in the said recommended Order.'We have considered the exception takento the ruling of theAdministrative Law Judge excluding testimony relating to the meetings ofMay 11 and June 14, 1972 We shall not disturb thisruling.As the ChargingParty notes, Respondent is being required to sign the collective-bargainingagreement which is the primary objective of the complaint and modifyingtheOrder would involve more a matter of form than of substance2We find it unnecessary to decide whether one of Respondent'srepresentatives,Niederdeppe, believed that prelinunaryagreement on thedeletion of the incentiveplan fromthe proposed collective-bargainingagreement had been reached on March 24, 1971. It is clearfrom thesubsequent actions of the parties, as detailed by the Administrative LawJudge, that ultimately Respondent agreed tothe inclusionof the originalincentive plan as submitted by the Charging PartyChairman Miller would affirm the Decision of the Administrative LawJudge, including his finding that no preliminary agreement regarding theincentive plan was reached on March 24, 1971DECISIONSTATEMENT OF THE CASEBENJAMIN K. BLACKBURN, Administrative Law Judge:The charge in this case was filed on May 15, 1972, andamended on June 19. The complaint was issued on June29.The hearing was held on August 21 in St. Louis,Missouri.The complaint alleges that Local 530 hasviolated Section 8(b)(3) of the National Labor RelationsAct, as amended, by refusing to sign a written contractwith the Charging Party on which agreement has beenreached. For the reasons set forth below, I find Local 530has violated the Act as alleged.Upon the entire record and after due consideration oforal argument as well as briefs filed by all parties, I makethe following:FINDINGS OF FACT1.JURISDICTIONThe Charging Party, an Illinois corporation, operates ameat packing plant in DuQuoin, Illinois. During calendaryear 1971, a representative period, it shipped productsvalued at more than $50,000 directly to customers locatedoutside the State of Illinois. The Charging Party is engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.Local 530 is a labor organization within the meaning ofSection 2(5) of the Act.II.THE UNFAIR LABOR PRACTICEA.The IssueThis case involves three words in one sentence in a 29-page collective-bargaining agreement. One sentence in theCharging Party's proposal for an incentive plan which itwanted to insert in its contract read, "The Company willnot require an employee to exceed 100 percent ofproduction standard." The plan calls for 100 percent ofcontracted hourly wages for employees who turn out 80percent of the production standard for their jobs asdetermined by timestudies, 101 percent wages for 81percent production, 110.5 percent wages for 91 percentproduction,and so forth through a table in whichproduction advances 1 percent at a time as wages advanceIor 1 /2 percent, as the case may be, until they reach thepointwhere 130 percent of standard production iscompensated at 130 percent of contracted hourly wages.Thus, the quoted sentence permits the Charging Party todiscipline employees who achieve less than 100 percent ofthe standard for their jobs even though they are beingcompensated as much as 114.5 percent of contractedhourly wages, the rate provided in the plan for 99 percentof standard production.Local 530 contends that, at a negotiating session held onMarch 24, 1971, the Union objected to possible disciplinefor employees who were earning 100 percent or more of thewage rates provided in the contract, that the ChargingParty bought its argument, and that the sentence wasmodified by insertion of the underlined words to read,"The Company will not require an employee to exceedthe100 percentpay pointof production standard." TheGeneral Counsel and the Charging Party contend that,when agreement was finally reached on a new contract onFebruary 17, 1972, Local 530 agreed to accept theCharging Party's incentive plan without any modification.202 NLRB No. 83 MEAT CUTTERS, LOCAL 530479B.Facts1.BackgroundThe contract preceding this one ran from September 15,1968, through September 14, 1971. It contained noincentive plan. It was between the Charging Party andLocal P-156. During the life of that contract, the ChargingParty adopted an incentive plan. What transpired at thattime is set forth in detail inDuQuoin Packing Company,183NLRB No. 108. In brief summary, the Charging Partyannounced its intentionsand gave the Unionsome data onits plan on July 14, 1969. The Union filed a grievance. Theplan was discussed again on August 13, 1969. Two dayslater, on August 15, Local P-156 filed an 8(aX5) and (1)charge againstthe Charging Party. (That case bears thenumber 14-CA-5236 and eventually resulted in theBoard's decision at 183 NLRB No. 108.) Following theAugust 13 meeting, the Charging Party sent John Hyche, arepresentative of the InternationalUnion, a completewritten draft of its plan. At a meeting on September 10,1961,Hyche requested certain modifications. These wereincorporated and the plan, as modified? was sent to Hycheon September 11, 1969. In the meantime, the ChargingParty put the plan into effect in its plant.Complaint was issued in Case 14-CA-5236 on Septem-ber 26, 1969, and hearing was held on November 13. OnJanuary 21, 1970, Trial Examiner' William O. Brown,citingJos.SchlitzBrewing Company,175NLRB 141,recommended dismissal on the ground that the partiesshould be left to their voluntarily established disputesettlementprocedures.On June 24, 1970,' the Boarddismissed the complaint on the ground "that the Unionand the Respondent fully discussed the wage incentiveplan that was announced by the Respondent at the July 14,1969,meeting. . . and that the Union unmistakablywaived its interest in formal negotiation of the matter"before the plan was put into effect. The Board also found"that the Respondent bargained with the Union concern-ing the incentive plan" in view of all the events which tookplace between July 14, 1969, and the hearing.Left to their own voluntarily established dispute settle-mentprocedures, the parties carried Local P-156'sgriev-ance to arbitration. The record in this case does not revealexactly when the arbitrator's award was handed down. Asa result ofthat award,sometimeprior to March 1971, theCharging Partydiscontinued the incentive plan.At the request of Charles Hayes, vice president of theInternational Union, early negotiations for a new contractto replace the one scheduled to expire in September 1971got under way in March 1971. The parties first met onMarch 11. The Charging Party's incentive plan did notcome up. On March 23, the partiesmet again.The Unionpresented to the Charging Party an eight-page documentsetting forth its proposals. It contained no mention of anincentive plan. On March 24, the parties met for the thirdtime. The Charging Party presented to the Union a six-page document setting forth its proposals. Included was aproposal that a new article XXIII,entitled "IncentivePlan," be added to the contract. The plan set forth wassubstantiallyidenticalto theincentive plan contained inthe document mailed to John Hyche on September 11,1969, in that it contained the modifications requested byHyche.It differed only in that the second sentence of thefifth paragraph now read, "The Company will not requirean employee to exceed 100 percent of production stand-ard," whereas in the 1969 document it had read, "In nocase is an employee compelled to do more than thisrequirement" (i.e., perform a "fair day's work").2.The March 24, 1971,meetingAmong the participants at the March 24, 1971,meetingfor the Union were Hayes and Robert Niederdeppe, theassistant director of the International Union's industrialengineering department.Thiswas the only bargainingsessionNiederdeppe attended.Among those present fortheCharging Party were J. T. English, the industrialrelations director, andW. G. Brown, industrialengineer.During the course of the meeting,English stressed thatobtaining an incentive plan was an important part of thenegotiations from the Charging Party's point of view. Hesaid it was imperative that productivity at the plant beincreased and that the incentive plan was a fair way to doso.Hayes indicated that the Union was not opposed to theconcept of increasingproductivitythrough an incentiveplan.Niederdeppe pointed tothe sentence in dispute inthis case and asked whether"100 percent"referred toproduction,pointing out that,ifso, this created ananomalous situation from the Union's point of view, for itpermitted the ChargingPartyto discipline employees whowere earning a bonus.He said the Union would not wantto create that kind of a precedent. The Charging Party'snegotiators held abriefcaucus.When they returned,Brown said Niederdeppe's interpretation of the languageas written was correct and indicated his understanding ofthe problem it posed from the Union'spoint of view.Niederdeppe suggested the language be changed byinserting"the" and"pay point"in the sentence at issue. Heinserted these words in his copy of the Charging Party'sproposals.He added the notation after the paragraph inwhich thesentenceappears, "Coso far in agreement(Watch this one closely)." (I do not credit Niederdeppe'stestimony that Brown committed the Charging Party to thethree inserted words,the crucial fact in this case, forreasons which are set forth below in the section entitled"Analysis and Conclusions.")3.Subsequent eventsWhen he returned to hisoffice in Chicago,Niederdeppechanged asecondcopy of the Charging Party'sproposalsby placingan asterisk at the end of the first sentence in thefifth paragraph of the Charging Party's proposed articleXXIIIand a note at the bottom of the page introduced byanother asterisk whichread"modify ordeletecompletely."He placed bracketsaround thesecond disputed sentenceand alteredit to read, "The Companycan not discipline anemployee forfailure to exceed the 100 percentpay point of1The title of "Trial Examiner" was changed to "Administrative LawJudge" effective August 19, 1972. 480DECISIONSOF NATIONALLABOR RELATIONS BOARDproduction standards" rather than "The Company will notrequire an employee to exceed 100 percent of productionstandard." After the closing bracket he added the notation"actually 80% by std." He placed both copies of theCharging Party's proposals in his file relating to theDuQuoin negotiations.The negotiations continued with three sessions afterMarch 24, 1971, and before May 19 as to which there areno details, not even the dates on which they were held, inthe record. At a meeting on May 19, 1971, there was somediscussion about the incentive plan during which MiltonTalent, the Charging Party's attorney, talked about thepossibility of using discipline rather than an incentive planto achieve the Charging Party's goal of increased pro-ductivity.There was no specific discussion about thesentence in the Charging Party's proposal at issue in thiscase.There was a hiatus in negotiations after May 19. LocalP-156 sent the formal notice required by Section 8(d) oftheAct on July 2, 1971. The first meeting thereafter washeld on August 5. The Charging Party and the Union eachresubmitted their proposals. There was discussion of anincentive plan much like that on March 24. Companynegotiators stressed the importance of such a plan to theCharging Party. Union negotiators indicated their agree-ment in principle. There was no discussion of the sentenceat issue in this case.The next negotiating session about which there is anyevidence in the record was held on September 14, 1971.Presumably there were a number of sessions betweenAugust 5 and September 14, for, when the latter sessionended without agreement on a new contract, a strike beganas the old one expired at midnight. The parties weredivided on many issues when the strike began. There wassome discussion of the 'ncentive plan at the September 14meeting but no specific discussion about the sentence atissue in this case. Hayes, the International vice presidentwho was the Unions' principal spokesman throughout thenegotiations, said the incentive plan was a good idea butthe Local Union was opposed to it to the point that it wasprepared to strike over it.The record is again silent on negotiations, if any, whichtook place between the beginning of the strike and January11, 1972. During this period, on November 3, 1971, theInternationalUnion placed Local P-156 under a trustee-ship,appointingRaymond O'Mohundro, president ofLocal 530, trustee.The January 11, 1972, meeting was held in Chicagorather than in downstate Illinois where negotiations hadbeen conducted prior to that time. The local unioncommittee which had participated in prior negotiationswas not present. O'Mohundro was there, along withofficials of the International Union, including Hayes. Allof the issues separating the parties were discussed. Withrespect to the incentive plan, the Union referred to themanner in which the Charging Party had started toinstitute it in 1969-70 by introducing it one department ata time. The Union proposed that the Charging Party startwith those departments, permitting employees to vote ineach department whether they wanted to change toincentive, and add new departments only after similarelections in each. The Union offered to urge the employeesto vote for the plan. The Charging Party rejected thisproposal for a voluntary, piecemeal incentive plan. Therewas no specific discussion about the sentence at issue inthis case.The negotiators met again on January 26, 1972, in St.Louis. This time the local committee was present, alongwith O'Mohundro and International officials. The Unionpresented counterproposals on the issues which separatedthe parties.With respect to incentive, the Union offered toaccept the Charging Party's plan if the Charging Partywould agree to a reappraisal at the end of 1 year, at whichtime the Union would be free to strike, the contract's no-strike clause notwithstanding, in the event the parties couldnot agree. The Charging Party declined on the ground thatitneeded the incentive plan for the term of the contract.The Union then offered to accept the Charging Party'sincentive plan if the Charging Party would give in on someother issues. This proposal foundered when the ChargingParty would not agree to negotiate a list of new job ratesthe Union wanted. Finally, the Union agreed to submit theCharging Party's outstanding offer to the employees. Onceagain, at the January 26, 1972, meeting there was nospecific discussion about the sentence at issue in this case.The employees voted on the Charging Party's outstand-ing offer. The result was a tie. Consequently, the partiesreturned to the bargaining table on February 15, 1972, inSt.Louis.The Union offered to accept the ChargingParty's incentive plan for 1 year as previously suggested or,alternatively, for the term of the contract if the ChargingParty would increase some fringe benefits. The ChargingParty rejected both offers. The sentence at issue in this casewas not specifically discussed.The negotiators met for the last time on February 17,1972, in Chicago. Neither O'Mohundro nor the localcommittee was present. The Union was represented onlyby Hayes and two other International officers. TheCharging Party stood pat on its last offer, including itsincentive plan proposal. The Union pointed out that theemployees had already rejected that package and asked forsome slight change in certain fringe benefits to sweeten theCharging Party's offer a little. After a caucus, the ChargingParty upped its hospitalization and sickness and accidentoffers in the second year of the contract. The unionaccepted, subject to ratification by the employees. Amemorandum of agreement was prepared and initialed bythe parties. It read:Memorandum of UnderstandingBetweenDu Quoin PackingCompanyandAmalgamated Meat Cutters and ButcherWorkmenofNorth AmericaAt a meeting held at the International headquarters,2800 N. Sheridan Road, Chicago, Illinois on Thursday,February 17, 1972, the following people were present: MEAT CUTTERS, LOCAL 530481Joseph Belsky, President;, Patrick E. Gorman, Secretary-Treasurer and CharlesHayes, InternationalVicePresident, participating for the Union.The Employer who waspresent wasthe DuQuoinPacking Company, represented by Milton O. Talent,Attorney; J. T. English and Walter Naumer, Jr.The following was agreedin settlementof the strikeat the DuQuoin Packing Company.A two-year agreement effective as of the date ofratification by the Union.First year:The incentive plan as submitted to the Union.32 centsincreasein wages across the board. Fiveweeks vacation after 25 years.Meal allow-ance-$1.50. Hospitalization-Room and Boardto $30. Sickness and Accident-benefit increasedby ten dollars to $50.Second year:31 cents increasein wages acrossthe board.Hospitalization-Room and Board up to $35.00if hospital rates increased. Sickness and Accidentbenefits increased by five dollars to $55.The Pension Committee having been advised thatthe present rate of contribution of .1409 cents per hourcontribution will support a $6.00 per year pension andthe Pension Committee having advised the Companyand the Union that such $6.00 per yearpension isfeasible, such pension will go into effect atsuch time asthePensionCommittee desires, with no furthercontribution by the Company.O'Mohundro and the local negotiatingcommittee sentmail ballots to the employees on February 18, 1972. Theletter which accompanied the ballots listed theagreementas set forth above and recommended ratification. Withrespect to the incentive plan, it read:8.The incentive plan will be put into effect and theCompany agrees that it shall be subject to the regulargrievance and arbitration procedures if necessary.O'Mohundro informed the Charging Party on February24, 1972, that the agreement had been ratified. The strikeended that night as the midnight shift returned to work.The Charging Party instituted the incentive plan immedi-ately. It drafted a new contract dated February 25, 1972,which incorporated the agreement reached into the oldcontract, including a new article XXIII, entitled "IncentivePlan."On April 21, 1972, Local P-156 was merged into Local530, (The parties to this case stipulated that Local 530 isbound by anyagreementsreached between Local P-156and the Charging Party.)Sometimebetween June 14 and 26, 1972, O'Mohundropicked up a copy of the new contract from the ChargingParty. (A controversy had already arisen over whetherO'Mohundro wouldsign it,and the Charging Party hadalready, on May 15, filed the charge in this case. I herebyreaffirm my ruling that testimony proffered by the GeneralCounsel about incidents which took place on May 11 andJune 14, 1972, relating to that controversyis inadmissiblein this proceeding.) On June 19, O'Mohundro telephonedNiederdeppe at the International's office in Chicago andreported, erroneously, that the Charging Party was disci-plining employees who were achieving more than 80percent,but less than 100 percent, of the productionstandards for their jobs. NiederdeppesentO'Mohundro acopy of thenoteshe had made on a copy of the ChargingParty's proposals after his return from the March 24, 1971,meeting.In his letterto O'Mohundro, Niederdeppe stated,erroneously, that thesewere noteshe had made at thatmeeting.The last paragraph of Niederdeppe's letter read:I questioned the sentence in the brackets and it wasagreed by the company in that meeting to amend it toread asfollows:The companycannotdiscipline anemployee forfailure toexceed the 100% pay point ofproduction standards. (Actually 80% by standard.)O'Mohundroand membersof the localcommittee metwith officials of the Charging Party on June 26, 1972.O'Mohundro, for the firsttime,checked the old contractand the memorandum of agreement against the newcontract. He refused to sign the latter on the ground that itdid not accurately reflect theagreementreached. He tookthe position that the secondsentencein the fifth paragraphof article XXIII should readas statedinNiederdeppe'sletter of June 19 to him.Hayes, Niederdeppe, O'Mohundro, and the vice presi-dent of Local 530 met withofficialsof the Charging Party,including Brown, the industrialengineer,and the ChargingParty's attorney on July 3, 1972. The Union took theposition that the Charging Party, in thepersonof Brown,had agreed on March 24, 1971, to change the secondsentenceof the fifth paragraph of article XXIII to thelanguage contained in Niederdeppe's letter ofJune 19,1972, to O'Mohundro. The Charging Party took theposition that it had not.Niederdeppe subsequently discovered that he had sentO'Mohundro and had himself relied on thewrong notes.C.Analysis and ConclusionsThe first question that arises is whether the ChargingParty agreed, onMarch 24, 1971, to Niederdeppe'sproposal to insert "the" and "pay point" in the secondsentenceof the fifth paragraph of its incentive planproposal. The only evidence that it did so is found in thetestimony of Niederdeppe. I found Niederdeppe to be anhonest andintelligentman. Iattach no significance to thefact that O'Mohundro on June 26, 1972, and Niederdeppehimself on July 3, 1972, took a position with the ChargingParty that does not jibe with Local 530's present position,accepting without reservationhis explanationthat he didnot realizehe had sent O'Mohundro the wrong notes untilafter the lattermeeting.Nevertheless, I find, on the basis ofNiederdeppe's evidence and contrary to Local 530'spresent position, that the Charging Party did not agree tothe insertions.Iam persuaded, first, by the manner in which Nieder-deppe arrivedat a specific statementthat the ChargingParty's industrialengineer,Brown, agreed to his proposal.There is no dispute from Brown and J. T. English, theCharging Party's industrialrelationsdirector, the twowitnessescalled by the General Counsel, that Niederdepperaised the question, near the end of the March 24, 1971,meeting,whether employees could be disciplined if theymade less than100-percent production even though they 482DECISIONSOF NATIONALLABOR RELATIONS BOARDwould be earning a bonus under the plan. Neither,however, remembers the caucus which, on the basis ofNiederdeppe's testimony, I find occurred. Both, of course,deny that Brown said the Charging Party agreed toNiederdeppe's proposed change. I am convinced that theCharging Party's representatives did caucus briefly, butonly to decide what the answer to Niederdeppe's questionwas and not to decide whether to agree to his proposal.Niederdeppe was, of course, called asa witnessby Local530.When he was asked on direct examination whathappened on March 24, 1971, his answer did not include adirectstatementthat Brown had said the Charging Partyagreed to his proposal. Instead, his testimony went likethis:Q. (Interrupting)Did you make any specificproposals as to modifications of the language?A. I proposed at that time the addition of threewords.Q.Are those three words to be found in handwrit-ing on Respondent's Exhibit 3?A.This is correct.Q.And this (indicating) is the proposed amend-ment that you made to the company?A.At that time, yes.Q.Continue.A.When the caucus was over, Mr. Brown indicat-ed that, yes, this was proper, that inasmuch as thevariable allowance chart is there, that the 80 per centwould be the normal expected.Q.DidMr. Brown indicate that the languagewhich you had proposed was acceptable?A.This was my understanding, yes.TRIAL EXAMINER:Run that one by me again.They came back from the caucus and Mr. Brown saidsomething. To the best of your recollection, what didhe say?THE WITNESS : Mr. Brown said, yes, in this planwith the variable allowance, that the 80 percent in thisplan would actually be normal, the normal work pace,what they really have done is reduced the normal, itnow becomes 80 in this plan because this is where thehundred percent pay point starts.Q. (By Mr. Nichols) During the course of the 1971negotiations,Mr.-did you address yourself to anyother portion of the proposed incentive plan duringthat particcular meeting?A.Not that I recall.On cross-examination by counsel for the Charging Party,who was himself present at the March 24, 1971, meeting,Niederdeppe conceded that there had been much discus-sion about productivity and that, although he did not recallthe figure, there could have been insistence by theCharging Party's negotiators on its need for 100 percent.He only came, reluctantly, to a specific averment that theCharging Party had agreed to his proposal in this mannerwhen counsel pressed him on what was said:Q.According to your testimony, the only proposalthat you made was the insertion of three words?A.This is correct.Q.Did you say that the company agreed to that?A. It was my feeling that day from Brother Brownthat we had agreement on -it.Q.When you say it was your feeling, then therewas no express agreement, you just understood-A. (Interrupting) You peoplecameback from thecaucus. J. T, Englishsaid that this is an engineeringmatter,the engineers discussedit, and inasmuch as thevariable allowanceis in thisthing your 80 per centactually becomes norm in this program, and I recallJerry [Brown ] saying, "Yes, this is true."Q.Then nothing was said about inserting thatspecificlanguage inthe contract?A. I say it was.Q.When Jerry came back and allegedly agreed,was something said about putting thelanguage in onthe copies that were submitted and the copies that thecompany had?A.That's my recollection.Q.Then your testimony now is thatthere was anagreement to insert it and it wasinsertedin the copies?A. It was put to me that it would be inserted, andafter thatmeeting I was never in contactwith it again,Milt. I had no idea it was left out.Q.When you say it was put to you that it would beinserted,what did you mean, at some future date itwould be-A. (Interrupting) Prior to thesigning theagreementthat you werenegotiating.Second, I am persuaded by thelameness ofNieder-deppe's explanation for redrafting the disputedsentencewhen he returned to Chicago following the March 24, 1971,meeting.When counsel pressed Niederdeppe on this point,the cross-examination went like this:Q.When you got back to Chicago there was noneed to do anything further on that language, wasthere?A. I assumed we'd be back into discussions furtherdown the line somewhere.Q.But I thought you had justtestifiedthat at theMarch 24 meeting you submitted three words and theywere accepted.A.Yes.Q.And that ended anyfurther discussionon that.So there was no need for any furthernegotiations onthat particular point, was there?MR. NICHOLS: Objection. It is argumentative.TRIAL EXAMINER: Overruled.Q. (By Mr. Talent)Isn't thatcorrect?A.No; there would have been no need to markthat one up, granted.Q.Yet you came to Chicago and allegedly draftedsome language which was in your words stronger thanwhat you had submitted and what had been agreedupon?A.Yes, this is correct.Q.Now, I ask you, "Skip," isn't it perhaps the factyou went back to Chicago and drafted up that languagebecause that was language that you were going tosubmit to the local union or theInternationalto submitat some future date?A.Possiblyin referenceto other contracts, yes. MEAT CUTTERS, LOCAL 530483"Possibly in reference to other contracts, yes" is, ofcourse,inconsistentwith "Iassumed we'd be back intodiscussionsfurther down the line somewhere," so the cross-examinationat this point trailed off into Niederdeppe'sexplanation that the redraftedsentencewas not intendedby him foruse in the negotiationsfor a new contract withthe Charging Party.Third, and most important, I am persuaded by the noteswhich Niederdeppe made on the incentive plan page of theCharging Party's proposal at the March 24, 1971, meet-ing-"Co so farin agreement(watch this one closely)."Inmy view, the significant features of those parts ofNiederdeppe's testimony which I have reproduced here atsome length are (1) his failure, on direct, to state thatBrown spoke words of agreement; (2) his initialanswer oncross thathis insistencethat Brown had agreed was basedon a "feeling" growing out of what Brown had actuallysaid; (3) his repetition, on cross, of words allegedly spokenby Brown which do not contain express words ofagreement; (4) his failure thereafter to state precisely whatwords of agreement Brown allegedly spoke, falling back,instead, on such responses as "I say it was" and "That's myrecollection";and (5) his initial response, when cross-examinedabout the notes he made when he returned toChicago, "I assumed we'd be back intodiscussionsfurtherdown the line somewhere." When coupled with therevealingphrase "so far" and the admonition "watch thisone closely" in the note he actually made at the March 24,1971,meeting, they add up to an inescapable conclusionthat Niederdeppe, when Brown spoke, misinterpreted thewords he actually spoke as tentative agreement to theinsertionsproposed and is now mistaken in his recollectionthat other unspecified words were spoken by which theCharging Party committed itself to make them. I find,therefore, that the Charging Party did not agree, on March24, 1971, to alter the second sentence of the fifth paragraphof its incentiveplan proposal by inserting "the" and "paypoint."SinceIhave concluded that the Charging Party did notagree to alteritsincentiveplan proposal, the secondquestion that arises is whether the Union ever agreed to itin its unchanged form. When negotiations were resumedon August 5, 1971, following the formality of an 8(d) noticeon July 2, the Charging Party resubmitted its proposals,including an unmodified incentive plan. At no point in theensuing meetingsdid the Charging Party agree to anychange in the wording. When agreement was finallyreached on February 17, 1972, it was memorialized in amemorandumwhichstates,"The following wasagreed .. .The incentive planas submitted to the Union."(Emphasissupplied.)When they voted to ratify, the employees hadbeen informed that the incentive plan was part of thepackage negotiated on their behalf even though localleadership had been opposed to it. I find, therefore, thatLocal 530 agreed to accept the secondsentenceof the fifthparagraph of article XXIII in its pristine form. Since the2 In the event no exceptions are filed as providedby Sec.102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommendedOrderherein shall, as provided in Sec.102.48 of the Rules and Regulations,be adoptedby the Board and becomeits findings,conclusions,and Order,and all objectionsthereto shall bedeemed waived for all purposes.contract which has been presented to it for executionreproduces that sentence in that form and since there is nocontention by Local 530 that it has not agreed to any of theother provisions of that document, Local 530 has violatedSection 8(b)(3) of the Act by refusing to sign it.Upon the foregoing findings of fact, and upon the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1.DuQuoin Packing Company is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.2.Amalgamated Meat Cutters and Butcher WorkmenofNorth America, Local 530, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.3.By refusing to sign the collective-bargaining agree-ment with the Charging Party dated February 25, 1972,Local 530 has violated Section 8(b)(3) of the Act.4.The aforesaid unfair labor practice is an unfair laborpractice affecting commerce within themeaning ofSection2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 2ORDERAmalgamated Meat Cutters and Butcher Workmen ofNorth America, Local 530, AFL-CIO, its officers,agents,and representatives, shall:1.Cease and desist from:(a)Refusing to sign a collective-bargaining agreementwith DuQuoin Packing Company dated February 25, 1972.(b) In any like or related manner, refusing to bargaincollectively with employers whose employees it representsunder the provisions of Section 9(a) of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request, sign the collective-bargaining agree-ment with DuQuoin Packing Company dated February 25,1972.(b) Post at its office or union hall copies of the attachednoticemarked "Appendix." 3 Copies of said notice, onforms provided by the Regional Director for Region 14,after being duly signed by Local 530's authorized repre-sentative,will be posted by Local 530 immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to members are customarily posted. Reason-able steps will be taken by Local 530 to insure that saidnotices are not altered, defaced, or coveredby anyothermaterial.(c)Mail to the Regional Director for Region 14 copies ofthe attached notice marked "Appendix" for posting byDuQuoin Packing Company at its place of business inDuQuoin, Illinois, in places where notices to employees are3In the event that the Board'sOrder isenforcedby a Judgment of aUnited StatesCourt of Appeals, the words in the notice reading"Posted byOrder of the National LaborRelations Board" shall read"Posted Pursuantto a Judgment of the United StatesCourt of AppealsEnforcing an Order ofthe National LaborRelations Board." 484DECISIONSOF NATIONALLABOR RELATIONS BOARDcustomarily posted,if the said Employer is willing to do so.Copies ofsaid noticeto be providedby the RegionalDirector,after beingsigned byan authorized representa-tiveofLocal 530,willbe forthwith returned to theRegional Director for said posting.(d)NotifytheRegionalDirector for Region 14, inwriting, within 20daysfrom the date of the receipt of thisDecision,what stepsLocal 530 hastaken to complyherewith.44 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed,this provision shall be modified to read."Notify the Regional Director for Region 14, in writing,within 20 daysfrom the date of this Order,what steps Local 530 has taken to complyherewith "provisionsof Section 9(a) of the National LaborRelationsAct,asamended, by refusing to signcollective-bargaining agreements to which we haveagreed or in any like or related manner.WE WILL,upon request,sign the collective-bargain-ing agreement with DuQuoin Packing Company datedFebruary 25, 1972.AMALGAMATED MEATCUTTERS AND BUTCHERWORKMEN OF NORTHAMERICA,LOCAL 530,AFL-CIO(Labor Organization)APPENDIXNOTICETO EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of theUnited States GovernmentThe National Labor Relations Board having found,after atrial,that we violated Federal law by refusing to sign thenew contract with DuQuoin Packing Company, we herebynotify you that:WE WILL NOTrefuse to bargain collectively withemployers whose employees we represent under theDatedBy(Representative)(Title)Thisisan official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby anyother material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office, Room448, 210 North12th Boulevard,St. Louis, Missouri 63101,Telephone314-622-4167.